Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Status of Claims
	Claims 1,2,5,6,8-16, and 18 are pending in the application.  Claims 1 and 18 have been amended and claims 3,4,7,17 and 19-22 have been cancelled.  Claim 11 is withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1,2,5,6,8-10,15,16, and 18 have been examined to the extent they read on the elected subject matter of record.

Maintained Rejections
	Applicant's arguments filed October 1, 2020 are acknowledged and have been fully considered.  
	The rejection of claims 1,2,5,6,8-10,15,16, and 18 under 35 USC 103 as being obvious over Lee et al. (WO2013054194 A1) in view of Tokuma Fukuoka et al.( Journal of Oleo Sci. 2015;64(6):689-95) and Suzuki et al. (US PG Publication 2010/0168405 is maintained for the reasons set forth below. Applicants’ cancellation of claims 3,4,7,17 and 19-22 renders their rejections moot.

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims  1,2,5,6,8-10,15,16, and 18 are rejected under 35 USC 103 as being obvious over Lee et al. (WO2013054194 A1, cited on the IDS of 10/19/18, previously cited) in view of Tokuma Fukuoka et al.( Journal of Oleo Sci. 2015;64(6):689-95, cited on the IDS of 10/19/18, previously cited) and Suzuki et al. (US PG Publication 2010/0168405 A1, previously cited).


	  Applicant claims a composition comprising: - between 85 and 96% by weight of at least one fatty acid methyl or ethyl ester, - between 0.1 and 10% by weight of at least one mannosylerythritol lipid (MEL), and - between 0.5 and 10% by weight of at least one non-ionic surfactant having an HLB value greater than or equal to 13, the percentages by weight being indicated with respect to the total weight of the composition, and wherin the at least one  non-ionic surfactant is a polyethylent glycol fatty acid ester.

Determination of the scope and the content of the prior art
(MPEP 2141.01)

	  Lee et al. disclose a solvent composition for dissolving an active ingredient of pesticide, comprising a natural oil-based ester, and a surfactant system having a polyethylene glycol ester or a polyoxyethylene sorbitan ester, and a fatty alcohol alkoxylate, a methyl ester alkoxylate or a fatty acid alkoxylate (see claim 1 of Lee et al., fatty acid methyl/ethyl ester,non-ionic surfactant and free fatty acid/triglycerie of the instant claims, limitation of instant claims 1 and 8 ).  Lee et al. teach that a preferred which can be polyethylene glycol monooleate or polyethylene glycol monolaurate (polyethylene glycol fatty ester of the instant claims, see page 4, line 28 bridging to page 5, lines 1-3). Preferably, this polyethylene glycol ester or polyoxyethylene sorbitan ester is present in an amount of 10% to 40% by weight of the composition
The natural oil-based ester is derived from palm oil, olive oil, sunflower oil, soybean oil, peanut oil, rapeseed oil, almond oil, coconut oil, tallow oil or fish oil (see claim 2 of Lee et al., limitation of instant claim 6).  Lee et al. disclose that the natural oil-based ester is methyl or ethyl ester of palm or palm kernel oil (see claim 3 of Lee et al.).   Lee et al. disclose that the natural oil-based ester is present in an amount of 40% to 85% by weight of the composition (see claim 5 of Lee et al., limitation of instant claim1) ,that the polyethylene glycol ester is present in an amount of 10% to 40% by weight of the composition (see claim 6 of Lee et al., limitation of instant claims 1 and 3) ,that the  fatty alcohol alkoxylate, a methyl ester alkoxylate or a fatty acid alkoxylate is present in an amount of 5% to 30% by weight of the composition (see claim 7 of Lee et al.), and that  fatty alcohol alkoxylate, a methyl ester alkoxylate or a fatty acid alkoxylate is present in an amount of 5% to 30% by weight of the composition (see claim 8 of Lee et al., limitation of instant claim 18). Preferably, Lee et al. teaches that the  fatty alcohol alkoxylate, a methyl ester alkoxylate or  fatty acid alkoxylate have a HLB value ranging from 6-14 (see page 8, lines 8-15 of Lee et al., limitation of instant claim 7).  Lee et al. disclose that the active ingredient is pyrethroid, organophosphate, avermectin, aryloxyphenoxy-propionate, pyridine carboxylic acid or triazoles (see claim 10 of Lee et pesticide formulation comprising the solvent composition in the form of an  emulsifiable concentrate or an oil-in-water emulsion (see claim 12 of Lee et al., limitation of instant claims 9 and 13) wherein the emulsifiable concentrate contains 30% to 99% of the solvent composition by weight of the formulation (see claim 13 of Lee et al.). Lee et al. also disclose a method for dissolving an active ingredient of pesticide comprising a step of adding the active ingredient into a solvent composition containing a natural oil-based ester, and a surfactant system having a polyethylene glycol ester or a polyoxyethylene sorbitan ester, and a fatty alcohol alkoxylate, a methyl ester alkoxylate or a fatty acid alkoxylate (see claim 16 of Lee et al., limitation of instant claim 12).  Lee et al. teach that the prepared formulation can be sprayed onto a field to treat and control a wide range of insects, as the exoskeletons of the insects are porous, thus the active ingredients in the aqueous-based insecticide formulation is allowed to penetrate the treated surface of these insects(see page 9, lines 19-22) and that the use of the formulated solvent composition in dissolving active ingredients allows the dissolved active ingredients to be further diluted with water (see page 10, lines  20-26, limitation of instant claim 14).
     With regards to the newly added limitations of claims 17 and 18, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentrations amounts depending on the desired result.   Determining optimal concentrations of composition components is routine experimentation and is readily practiced by one of ordinary skill.  
	

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    	One difference between the invention of the instant application and that of Lee et al. is that Lee et al. do not expressly teach the use of between 0.01 and 20% by weight of at least one mannosylerythritol lipid (MEL)(limitation of instant claims 1,4 and 5), a process of treating plants using the claimed composition(limitation of instant claim 15),  the use of a pesticide selected from glyphosate or one of the salts thereof, and/or glufosinate or one of the salts thereof, and/or cinnamaldehyde, and/or Bacillus subtilis, and/or Gliocladium catenulatum (limitation of instant claim10), and a method of improving the wetting/penetration property of a pesticide (limitation of instant claim 16).  However, Tokuma Fukuoka et al. teach an investigation of the spreading property of mannosylerythritol lipids (MELs) in connection with their search for new application in agriculture (abstract) using, MEL-A,-B, and –C as biosurfactants( see page 690, section 2.1,limitation of instant claims 1,4 and 5) along with polyoxyethylene(20) sorbitan monolaurate, polyoxyethylene (10) lauryl ether, and polyalkyeneoxide modified heptamethyltrisiloxane in an amount of 0.1% (see page 690, section 2.1).  Lee et al. teach a 0.08% of a MEL solution was applied to the surface of wheat leaf segment followed by the treatment of a bacterial inoculum comprising a Bacillus subtilis strain (see page 691, Section 2.4, limitation of instant claims 1,10 and 15). Tokuma Fukoka et al. teach that surface pretreatment with MEL solution led to more efficient spreading and fixing of microbial cells onto plant leaf surface compared to several conventional surfactants used in this study and that these results suggested that MELs 
A second difference between the invention of the instant application and that of Lee et al. is that Lee et al. do not expressly teach the use of between 0.1 and 20% by weight of at least one alcohol having 1-16 carbon atoms (limitation of instant claim 2).  However, Suzuki et al. teach compositions comprising an active ingredient  of at least one biosurfactant, in particular mannosyl alditol lipid (such as MEL and MML) or 
triacylated mannosyl alditol lipid (abstract).  Suzuki et al. teach that it is preferable to use the biosurfactant in such a manner that the biosurfactant is dissolved in a non-ionic surfactant, lower alcohol, polyvalent alcohol, or natural fat and oil such as olive oil, squalan, and fatty acid, since the biosurfactant is highly hydrophobic([0135]) wherein examples of lower alcohol include ethanol, propanol, isopropanol, isobutylalcohol, t-butylalcohol etc. ([0138]). Suzuki et al. teach that  examples of materials that may be included in the activator of their invention include hormones, chelating agent, pH adjuster, chelating agent, antiseptic, fungicide, refrigerant, stabilizer, emulsifier, animal/plant proteins and decomposition products thereof, animal/plant polysaccharides and decomposition products thereof, animal/plant glycoproteins and decomposition 
products thereof, blood flow promoting agent, anti-inflammatory agent and 
anti-allergy agent, cell activator, keratolytic agent, wound healing drug, foam 
boosting agent, thickener, agent for oral use, deodorant, bittering agent, seasoning, and oxygen ([0178]).  Suzuki et al. disclose a specific examples wherein MEL-A was dissolved in ethanol and then diluted stepwise by ethanol, and was added to each so that final concentration of ethanol was 0.5% in each medium (see[0245,0254,0259]).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


	The teachings of Lee et al. and  Tokuma Fukuoka et al. are directed to pesticidal formulations comprising similar surfactant systems.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Lee et al. and  Tokuma Fukuoka et al. to arrive at a composition comprising between 0.01 and 20% by weight of at least one mannosylerythritol lipid (MEL) and Bacillus subtilis in a process of treating plants at the time the instant invention was filed, with a reasonable expectation of success.  .  Tokuma Fukuoka et al. teach that they have discovered that surface pretreatment with MEL solution led to more efficient spreading and fixing of microbial cells onto plant leaf surface compared to several conventional surfactants used in this study and that these results suggested that MELs have a potential to use as a natural bio-based spreading agent, particularly as agrochemical spreader for biopesticides (abstract). One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a pesticidal composition that has more efficient spreading and fixing of the active onto plant leaf surface due to the use of at least one mannosylerythritol lipid (MEL) .   Therefore, given the state of the art as evidenced by the teachings of the cited 
	The teachings of Lee et al. and  Suzuki  et al. are directed to  formulations comprising similar surfactant systems.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Lee et al. and  Suzuki  et al. Fukuoka et al. to arrive at a composition comprising at least one mannosylerythritol lipid (MEL) and an alcohol having 1-16 carbon atoms at the time the instant invention was filed, with a reasonable expectation of success.  Suzuki et al. teach that it preferable that the biosurfactant is dissolved in a non-ionic surfactant, lower alcohol, polyvalent alcohol, or natural fat and oil such as olive oil, squalan, and fatty acid, since the biosurfactant is highly hydrophobic. One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a pesticidal composition that homogenous and void of precipitants due to the use of an alcoholic solvent.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a pesticidal formulation.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).





Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on October 1, 2020, with respect to the rejection of claims 1,2,5,6,8-10,15,16, and 18 under 35 USC 103 as being obvious over Lee et al. (WO2013054194 A1) in view of Tokuma Fukuoka et al.( Journal of Oleo Sci. 2015;64(6):689-95) and Suzuki et al. (US PG Publication 2010/0168405 A1)have been fully considered but they are not persuasive.   
First, Applicant argues that the combination of references does not teach or suggest a polyethylene glycol fatty acid ester having an HLB value greater than or equal to 13.  However the Examiner is not persuaded by Applicant’s argument because Lee et al. teach that a preferred embodiment of the invention is a solvent composition in which the surfactant system applied therein comprises a polyethylene glycol ester or polyoxyethylene sorbitan ester, which can be polyethylene glycol monooleate or polyethylene glycol monolaurate (polyethylene glycol fatty ester of the instant claims, see page 4, line 28 bridging to page 5, lines 1-3).  Further, with regards to the claimed HLB, Lee et al. teach a solvent composition for dissolving an active ingredient of pesticide, comprising a natural oil-based ester, and a surfactant system having a polyethylene glycol ester or a polyoxyethylene sorbitan ester, and a fatty alcohol alkoxylate, a methyl ester alkoxylate or a fatty acid alkoxylate.   Preferably, the alkoxylate of fatty alcohol, methyl ester or fatty acid used is a fatty alcohol ethoxylate having 1 to 20 moles of ethylene oxide. More preferably, the fatty alcohol alkoxylate, methyl ester alkoxylate or fatty acid alkoxylate can have a HLB value ranging from 6 to 14.


Next, Applicant argues that the claimed compositions unexpectedly result in uniform emulsions and that the specification provides data showing that compositions comprising at least one non-ionic surfactant having an HLB value greater than or equal to 13 result in uniform emulsions, whereas compositions comprising at least one non-ionic surfactant having an HLB value less than 13 result in non-uniform emulsions. Compare Example 2 (inventive compositions 1 and 2) and Example 12 (comparative compositions 12 and 13).  However, the Examiner is not persuaded by Applicant’s 
Lastly, Applicant argues that the specification also provides data showing that "surprisingly, an emulsion comprising the composition according to the invention has a high wetting power." However, the Examiner is not persuaded by Applicants argument and maintains, as stated in the Interview held on 2/13/20, that the secondary teaching of Tokuma Fukuoka et al teaches that pretreatment with MEL solutions leads to more efficient spreading and fixing of microbial cells onto plant leaf surfaces in comparison to several conventional surfactants. In addition, Applicant has not provided a clear interpretation of the data presented Example 4 of the specification to support Applicant’s 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617